Citation Nr: 1607789	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral eye disorder as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 25 years of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Entitlement to service connection for glaucoma, claimed as secondary to diabetes mellitus, type 2, was previously remanded by the Board in May 2013.  It now returns for appellate review.  

Additionally, a service connection claim for entitlement to service connection for diabetes mellitus, type 2, claimed as due to Agent Orange exposure was also on appeal before the Board and remanded for further development in May 2013.  Service connection for diabetes mellitus, type 2, has since been granted in a November 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Board has recharacterized the Veteran's service connection claim for glaucoma, claimed as secondary to diabetes mellitus, type 2, more broadly to include any eye disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In his October 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, in a December 2009 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2015).

Finally, additional evidence, to include a November 2014 VA treatment record, in which the Veteran linked the worsening of his glaucoma to the medication taken for his Parkinson's disease, has been received subsequent to the most recent re-adjudication of the claim, in an April 2014 supplemental statement of the case.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, as the issue on appeal must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a bilateral eye disorder, the Board also finds that a remand is required in order to afford the Veteran a new VA examination so as to determine the etiology of such claimed disorder.  

The Veteran was afforded a VA eye examination in April 2014.  The examiner was diagnosed primary open angle glaucoma, epiretinal membrane/lamellar hole OS, choroidal nevus OS, incipient cataracts OU, and nonexudative macular degeneration OU.  The April 2014 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The April 2014 VA examiner provided a rationale which stated there was conflicting evidence regarding diabetes and glaucoma and that in some studies, diabetes has been found to be a risk factor for glaucoma and in other studies it has not.  However, the April 2014 VA examiner stated in no study had it been found that diabetes caused glaucoma and that overall the currently available evidence regarding the effect of diabetes on the development of glaucoma is equivocal. 

As the April 2014 VA examination report only addressed the claimed glaucoma and did not address any other disorders of the eyes (to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, incipient cataracts OU, and nonexudative macular degeneration OU), the October 2010 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the April 2014 examiner did not provide an opinion as to whether any identified eye disorder was aggravated by the Veteran's diabetes mellitus, type II.  Additionally, the Veteran is service-connected for manifestations of Parkinson's disease and a November 2014 VA treatment record noted the Veteran's concern that his Parkinson's medication may have exacerbated his glaucoma, thus the claim should also be addressed on this basis.  Thus, the April 2014 VA examination report does not adequately address all medical questions at issue with respect to this claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a remand is needed in order to obtain an adequate examination and medical opinion.

In light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Lexington VA Medical Center (VAMC) in November 2014.  Thus, on remand, updated VA treatment records from the Lexington VAMC, to include all associate outpatient clinics, since November 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Lexington VAMC, to include all associated outpatient clinics, since November 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology any eye disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified eye disorder, the examiner is requested to provide the following:

With respect to any diagnosed eye disorder present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed eye disorder (to include primary open angle glaucoma, epiretinal membrane/lamellar hole OS, choroidal nevus OS, incipient cataracts OU, and nonexudative macular degeneration OU) was caused by, or aggravated (i.e., made chronically worse) by a service-connected disability, to include diabetes mellitus, type 2, and/or medication taken for service-connected manifestations of his Parkinson's disease.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it

A complete rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




